PER CURIAM.
We have for review Scherwitz v. State, 618 So.2d 793 (Fla. 5th DCA 1993), because of conflict with Graham v. State, 559 So.2d 343 (Fla. 4th DCA 1990), on the issue of whether in resentencing a defendant after revocation of probation or community control, a court has authority to revise a guidelines score-sheet to include prior convictions that were mistakenly omitted from the original through no fault of the defendant. We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
In Roberts v. State, 644 So.2d 81 (Fla.1994), this Court has rejected the rationale of Graham and resolved the issue in the instant case adversely to Scherwitz’s position. Therefore, we approve the decision below.
It is so ordered.
GRIMES, C.J., OVERTON, SHAW and HARDING, JJ., and MeDONALD, Senior Justice, concur.
KOGAN, J., dissents with an opinion.